Citation Nr: 1437681	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-22 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the apportionment of the Veteran's VA compensation benefits in the amount of $100 for the support of his dependent child A.R. was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1990 to May 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) which granted an apportionment of the Veteran's benefits in favor of A.R., his dependent child.    


FINDINGS OF FACT

1.  A.R. is legally recognized as the Veteran's minor child and resides primarily with the Veteran's ex-spouse C.R. 

2.  For the entire appeal period, the Veteran was reasonably discharging his responsibility for the support of A.R.

3. C.R. has not established undue financial hardship to be awarded special apportionment of the Veteran's VA benefits for the support of A.R.


CONCLUSION OF LAW

The criteria for a special apportionment of the Veteran's VA compensation benefits, on behalf of his dependent child, A.R., have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159, the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  While the VCAA does not apply to decisions regarding how benefits are paid, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013). The Board finds that the applicable contested claims procedures were followed in this case, as the RO provided the Veteran with notice of his procedural and appellate rights along with his decision as well as in a May 2010 statement of the case.  A May 2010 notice of appeal was also sent to the apportionment claimant.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2013); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2013). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013). 

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2013). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The record shows that C.R., the Veteran's ex-spouse, filed a claim for apportionment of the Veteran's VA compensation benefits for support of their dependent child, A.R. in August 2008.  While The Veteran and C.R. have joint custody of A.R., an August 2003 child custody settlement agreement shows that A.R. resides primarily with C.R., who has physical residential custody.  The custody settlement agreement and associated child support worksheets also show that the Veteran has a court-ordered child support obligation in the amount of $120.00 a week.  Information submitted by the Veteran shows that he has regularly paid his entire child support obligation through bi-weekly paycheck deductions in the amount of $240.00 with no arrears indicated by the record.  Accordingly, the Board finds that the Veteran has been reasonably discharging his responsibility for support of his minor child (A.R.) at the time the C.R. submitted her application for apportionment.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2013).  For these reasons, the Board finds no basis to award A.R. apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 (2013).

The Board will next consider whether the grant of special apportionment of the Veteran's benefits for the support of A.R. was warranted.  Where hardship is shown to exist, a Veteran's compensation may be specially apportioned to the Veteran's dependents as long as such apportionment would not cause undue hardship to other persons in interest including the veteran.  38 C.F.R. § 3.451.  The provisions for special apportionment were apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but where special circumstances exist which warrant giving additional support to "dependents."  The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and claimant simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

After a review of all the evidence, lay and medical, the Board finds that C.R. has not established undue financial hardship to be awarded special apportionment of the Veteran's VA benefits for the support of A.R.  In an April 2009 income and expense statement, C.R. identified income, to include $1392.00 in monthly wages and $480.00 a month in child support.  The Veteran contends in an October 2009 statement that C.R. did not correctly report her income on the financial statement.  A review of pay stubs, which appear to have been submitted by the Veteran, show that the C.R. had bi-weekly gross earnings of $1332.90 in August 2007, and that she had a net bi-weekly pay of $867.31 after deductions, (to include taxes, social security, Medicaid, health insurance, a 401k plan, parking, and fitness).  Based on the net pay shown on her pay stubs, the Board finds that C.R. did not correctly report her income in April 2009 and that her monthly wages totaled approximately $1864.72 a month.  Additionally, a child support payment history and pay stubs show that the Veteran actually paid $520.00 a month in child support, consistent with his $240.00 biweekly deductions and $120.00 a week court ordered child support.  Accordingly, the Board finds that C.R. had a total monthly income of $2384.72.

C.R.'s April 2009 income and expense statement also identified monthly expenses that included: $517.00 rent, $250.00 for food, $220.00 for utilities, $30.00 for telephone, $100.00 for clothing, $75.00 in school expenses, $200.00 for afterschool care, $201.00 for car payments, $60.00 for car insurance, and $60.00 for gas.  Medical expenses reported in the amount of $100.00 and parking costs in the amount of $14.00 were already deducted from the C.R.'s gross income listed above, as shown by her paystub.  Accordingly, the Board finds that C.R. had monthly expenses of approximately $1713.00.  The Board finds that in April 2009, C.R.'s monthly income exceeded monthly expenses by $671.72.  

C.R. submitted updated financial information in July 2010.  Wages reported in July 2010 were consistent with amounts shown on C.R.'s 2007 paystubs.  C.R. identified receiving net wages in the amount $1890.00 a month and she erroneously reported receiving child support in the amount of $480.00.  Using the amount of $520.00 a month, which the Veteran actually pays in child support, the Board finds that C.R. had a total monthly income of $2410.00 in July 2010.  

In July 2010, C.R. identified total monthly expenses in the amount of $2065.00 to include: $665.00 rent, $250.00 for food, $62 for telephone, $100 for clothing, $100 for medical expenses, health, and dental insurance, $75 in school expenses, $200 for child care, $200 for car payments, $60 for car insurance, $14 for parking, $100 for gas, $25 for car maintenance, $43 for ADT security, $70 for utilities, $41 for internet, $40 for life insurance, $20 for cleaning and household expenses, and $20 activities and sporting expenses.  Because C.R.'s paystubs show that $100.00 in medical expenses in the form of FSA spending accounts and medical and dental insurance and parking costs in the amount of $14.00 have already been deducted from gross income in calculating the net pay, the Board has excluded these in calculating C.R.'s monthly expenses here.  Accordingly, the Board finds that C.R. had total monthly expenses in the amount of $2051.00 in July 2010.  

The Board finds that in July 2010, C.R.'s monthly income continued to exceeded monthly expenses by $359.00.  The Board finds that C.R. is credible in reporting in a July 2010 statement that she lives within her means and does not overextend herself so that she can care for her family.  While it does not appear that C.R. has an excessive amount of income over her expenses, the Board finds that financial hardship has not been established.  

In a February 2009 income and expense statement, the Veteran identified receiving $3000 in monthly wages.  A January 2009 paystub submitted by the Veteran shows that he had a biweekly gross pay of $1986.80, but that after deductions (to include taxes, social security, Medicaid, health insurance, life insurance, retirement contributions, and union dues, but not including savings allotments in the amount of $450.00 and child support payments in the amount of $240.00), he had a net biweekly pay of $1492.35, or of approximately $3208.55 a month.  Additionally, the record shows that the Veteran had received $1694.00 a month in VA disability benefits.  Accordingly, the Board finds that the Veteran had a monthly income of approximately $4902.55 a month. 

On the Veteran's income and expense statement, he identified monthly expenses that included: $2357.00 for rent or house payments, $480.00 for food, $255.00 for utilities, $180.00 for telephone bills, $100.00 for diapers, $425.00 in daycare expenses for his other dependent child, $480 a month in child support for A.R., and $100.00 in additional meals for A.R.  As noted above, the record shows that the Veteran actually paid $520.00 a month in child support, consistent with his child support order and bi-weekly paycheck deductions.  Accordingly, the Board finds that the Veteran had monthly expenses of approximately $4377.00.  The Board finds that in February 2009, the Veteran's monthly income exceeded monthly expenses by $525.55.  Additionally, the Veteran testified in a November 2010 DRO hearing, that his current spouse was not able to work and recently had brain surgery, resulting in medical bills which added to their financial burden.  

The Board finds that while an apportionment of the Veteran's VA benefits would not result in a financial hardship to the Veteran, as his monthly income exceeds his monthly expenses, neither has hardship or individual need been demonstrated by A.R. and his custodial parent to warrant a special apportionment in this case.  The Board finds, based on paycheck information for C.R. and the updated July 2010 income information, as well as on expenses reported in April 2009 and July 2010, that C.R. was able to afford rent payments and was able to pay her other bills and for A.R.'s care without special apportionment of the Veteran's benefits, and she has not demonstrated hardship such that an apportionment is warranted.  The Board finds that individual need has not been demonstrated by A.R., and he is not entitled to special apportionment of the Veteran's VA benefits under the provisions of 
38 C.F.R. § 3.451.  Accordingly the Board finds that the apportionment of the Veteran's VA compensation benefits in the amount of $100 for the support of his dependent child, A.R. was not proper.  

 
ORDER

The apportionment of the Veteran's VA compensation benefits in the amount of $100 for the support of his dependent child, A.R. was not proper.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


